Title: From Benjamin Franklin to Jane Mecom, 29 September 1769
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
London, Sept. 29, 1769
When I returned lately from France, I found among other Letters for me that had been here sometime, yours of June 13.
It pleases me to hear you are at present relieved from the Weight, which lately lay so heavy on you that “all the Assistance of Reason and Religion were scarce sufficient to keep your Spirits up.” It is well you had such Aids. Our Reason would still be of more Use to us, if it could enable us to prevent the Evils it can hardly enable us to bear. But in that it is so deficient, and in other things so often misleads us, that I have sometimes been almost tempted to wish we had been furnished with a good sensible Instinct instead of it.
The Sermon which you call mine, I know nothing of. I have only heard of it: I never saw it. It was wrong to give me as the Author of it. Whether it be good or bad, I have no Right to the Reputation or the Censures it may deserve.
Mrs. Stevenson scarce ever can prevail on herself to write a Letter to any one; but she acknowledges the Receipt of yours, presents her best Respects, and holds herself always ready to serve you. My Love to Jenny, and believe me ever Your affectionate Brother
B Franklin
 
Addressed: To / Mrs Mecom / Hanover Street / Boston / Free / BF.
